Name: Council Regulation (EEC) No 4190/88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for ferro-silico-manganese (1989)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368 / 32 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4190/ 88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for ferro-silico-manganese ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, States , without prejudice to the drawing, on the tariff quota , of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the shares levied by that economic union may be carried out by any one of its members , Having regard to the proposal from the Commission , Whereas , as regards ferro-silico-manganese , the European Economic Community has undertaken to open an annual duty-free Community tariff quota of 50 000 tonnes ; whereas this should however be reduced to 18 550 tonnes to take account of the traditional imports from EFTA countries which are free of customs duty under the Agreements concluded with those countries ; whereas the tariff quota concerned should therefore be opened on 1 January 1989 ; HAS ADOPTED THIS REGULATION: Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted; whereas it is appropriate not to provide for allocation among Member - Article 1 1 . From 1 January to 31 December 1989 , the customs duty applicable to imports of the following product shall be suspended at the level indicated and wihtin the limits of Community tariff quota as shown herewith : Order No CN code Description Quota volume (tonnes ) Rate of duty (% ) 09.0021 7202 30 00 Ferro-silicio-manganese 18 550 0 Within the limits of this tariff quota , Spain and Portugal shall apply duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 2 . Imports of the product in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff quota if they are already free of customs duties under other preferential tariff arrangements . Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quota , by means of notification to the Commission, a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission , which may take any appropriate measure with a view to ensuring the efficient administration thereof. 31 . 12 . 88 Official Journal of the European Communities No L 368 / 33 with the customs authorities under cover of declarations of entry into free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the tariff quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quota . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such times as the balance of the tariff quota so permits . 3 . Member States shall charge imports of the said product against their drawings as and when the goods are entered Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS